In a condemnation proceeding by a natural gas company authorized by the Federal Natural Gas Act to acquire rights of way for its pipe lines, in which a judgment of condemnation was entered granting easements over defendants’ lands and appointing commissioners to ascertain the compensation to be made, the petitioner appeals (as limited by its brief) from so much of a final order of the Supreme Court, Westchester County, dated October 8, 1960 and entered October 13, 1960 (granting the motion of defendants to confirm the commissioners’ reports and denying petitioner’s cross motion to set aside said reports), as denied its motion to set aside the award for Judgment Parcel II owned by defendant Harchester Realty Corp. Final order, insofar as appealed from, affirmed, with costs. No opinion. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur.